Exhiit 99.1 For Immediate Release SL Industries Announces 2013 Full Year and Fourth Quarter Results MT. LAUREL, NEW JERSEY, March 19, 2014 SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the fourth quarter and year ended December 31, 2013 are summarized in the following paragraphs. Please read the Company's Form 10-K, which can be found at www.slindustries.com, for a full discussion of the operating results. Fourth Quarter Results Net sales for the quarter ended December 31, 2013 were $52.8 million compared with net sales for the quarter ended December 31, 2012 of $51.5 million. Income from continuing operations for the quarter ended December 31, 2013 was $0.7 million, or $0.16 per diluted share, compared to income from continuing operations of $3.6 million, or $0.87 per diluted share, for the quarter ended December 31, 2012. Income from continuing operations for the quarter ended December 31, 2013 included a $5.1 million ($3.2 million, net of tax) non-cash goodwill impairment charge related to the TEAL reporting unit, which is part of the High Power Group segment. The goodwill impairment charge affected earnings by $0.76 per diluted share. Net income for the quarter ended December 31, 2013 was $0.3 million, or $0.07 per diluted share, compared to net income of $3.0 million, or $0.71 per diluted share, for the quarter ended December 31, 2012. Net income for the quarter ended December 31, 2013 included a net loss from discontinued operations of $0.4 million, or $0.09 per diluted share, compared to a net loss from discontinued operations of $0.7 million, or $0.16 per diluted share, for the fourth quarter of 2012. The Company generated EBITDA from continuing operations of $1.7 million for the fourth quarter of 2013, as compared to $5.5 million for the same period in 2012, a decrease of $3.8 million, or 69%.Without the $5.1 million non-cash impairment charge mentioned above EBITDA would have increased by $1.3 million or 24%. The Company generated Adjusted EBITDA from continuing operations of $6.7 million for the fourth quarter of 2013, compared to $5.3 million for the same period in 2012, an increase of $1.4 million, or 26%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definitions of EBITDA and Adjusted EBITDA. Full Year Results Net sales for the year ended December 31, 2013 were $204.7 million compared with net sales for the year ended December 31, 2012 of $200.6 million. Income from continuing operations for the year ended December 31, 2013 was $9.3 million, or $2.23 per diluted share, compared to income from continuing operations of $9.4 million, or $2.16 per diluted share, for the year ended December 31, 2012. Income from continuing operations for the year ended December 31, 2013 included a $5.1 million ($3.2 million, net of tax) non-cash goodwill impairment charge previously mentioned. Net income for the year ended December 31, 2013 was $8.2 million, or $1.97 per diluted share, compared to net income of $7.8 million, or $1.80 per diluted share, for the year ended December 31, 2012. Net income for the year ended December 31, 2013 included a net loss from discontinued operations of $1.1 million, or $0.26 per diluted share, compared to a net loss from discontinued operations of $1.6 million, or $0.36 per diluted share, for the year ended December 31, 2012. 1 The Company generated EBITDA from continuing operations of $15.4 million for the year ended 2013, as compared to $15.9 million for the same period in 2012. Without the $5.1 million non-cash impairment charge EBITDA would have increased by $4.6 million or 29%. The Company generated Adjusted EBITDA from continuing operations of $21.9 million for the year ended 2013, as compared to $18.6 million for the same period in 2012, an increase of $3.3 million, or 18%. See "Note Regarding Use of Non-GAAP Financial Measurements" below for the definition of EBITDA and Adjusted EBITDA. Guidance 2014 The Company anticipates, based on current information, full-year 2014 net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $197 million to $241 million, $21.0 million to $26.0 million, and $22.0 million to $27.0 million, respectively. The Company's outlook for the first quarter of 2014 is net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $49 million to $54 million, $4.6 million to $5.1 million, and $5.4 million to $5.9 million, respectively. Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS December 31, December 31, (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ 2 CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Twelve Months Ended December 31, December 31, (In thousands, except per share amounts) Net sales $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges - 5 - Goodwill impairment - - Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 1 1 12 5 Interest expense ) (9 ) ) ) Other gain, net Income from continuing operations before income taxes Income tax provision Income from continuing operations (Loss) from discontinued operations, net of tax ) Net income $ Basic net income (loss) per common share Income from continuing operations $ (Loss) from discontinued operations, net of tax ) Net income $ Diluted net income (loss) per common share Income from continuing operations $ (Loss) from discontinued operations, net of tax ) Net income $ Shares used in computing basic net income (loss) per common share Shares used in computing diluted net income (loss) per common share 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended Twelve Months Ended December 31, December 31, (In thousands) Net income $ Other comprehensive income, net of tax: Foreign currency translation 65 ) ) Net unrealized gain on available-for-sale securities - - Comprehensive income $ Segment Results Three Months Ended Twelve Months Ended December 31, December 31, (In thousands) Net sales SLPE $ High Power Group SL-MTI RFL Net sales Income from operations SLPE High Power Group ) SL-MTI RFL Unallocated Corporate Expenses ) Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 1 1 12 5 Interest expense ) (9 ) ) ) Other gain, net Income from continuing operations before income taxes $ 4 Supplemental Non-GAAP Disclosures EBITDA and Adjusted EBITDA Three Months Ended Twelve Months Ended December 31, December 31, (In thousands) Income from continuing operations, net of tax $ Add (deduct): Interest income (1
